Citation Nr: 1617995	
Decision Date: 05/04/16    Archive Date: 05/13/16

DOCKET NO.  10-16 232	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence was received to reopen a claim of entitlement to service connection for a sinus disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel




INTRODUCTION

The Veteran had active military service from November 1971 to November 1974.

This case initially came to the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico, that declined to reopen the Veteran's previously denied claim for service connection for sinusitis.

In March 2014, the Board remanded the Veteran's case to the Agency of Original Jurisdiction (AOJ) for further evidentiary development.  At that time, the Board noted that the issue of entitlement to service connection for bronchitis was raised by the Veteran in an August 2008 statement (VBMS 8/8/08, VA 21-4138, Statement in Support of Claim, p.1) and referred the matter to the AOJ for appropriate action.  The AOJ has not yet considered the claim and it is, again, referred for appropriate action.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A remand by the Board confers on the Veteran, as a matter of law, the right to substantial compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).

In March 2014, the Board directed the AOJ to obtain records of the Veteran's treatment by Dr. Mario Espinosa.  In April and May 2014, the Veteran provided signed authorizations for VA to obtain his medical records from Dr. Espinosa (VBMS 4/11/14, VA 21-4142, Authorization for Release of Information, p.1;VBMS 5/6/14, VA 21-4142, Authorization for Release of Information, p.1.)  The records identified by the Veteran were not obtained as directed by the Board.  Id.

In February 2014, the Veteran requested to testify at a hearing at the RO before a Veterans Law Judge (Travel Board hearing) (VBMS 2/6/14, VA 21-4138, Statement in Support of Claim, p. 1).  

The Veteran has not had the requested Board hearing.  The Veteran has a right to the hearing.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.700 (2015). 

Accordingly, the case is REMANDED for the following actions:

1. Request all medical records regarding the Veteran's treatment for a sinus condition by Dr. Mario Espinosa.  If necessary, request that he complete new authorizations for VA to obtain these private treatment records.

a. If the appellant fails to provide necessary authorizations, inform him that he can submit the evidence himself.

b. If any requested records cannot be obtained, inform the appellant what records could not be obtained, the efforts made to obtain the records, and what further actions will be taken on his claim.

2. Provide the Veteran an opportunity for a hearing before the Board conducted at the RO.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
PAUL SORISIO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



